Citation Nr: 1302958	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  09-33 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from July 1984 to September 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for a left knee disability addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran has reported in-service symptoms of tinnitus consistent with the circumstances, conditions, or hardships of his documented combat service and has credibly presented continuity of symptomatology associated with tinnitus from service to the present time.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the case of a Veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in such service satisfactory lay or other evidence of service incurrence of such disease or injury if consistent with the circumstances, conditions, or hardships of such service notwithstanding the fact that there is no official record of such incurrence in service, and to that end shall resolve every reasonable doubt in favor of the Veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson, supra (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any additional evidence or correspondence pertinent to the matters at hand that is not physically of record.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Summarizing the pertinent evidence with the criteria above in mind, the Veteran's official service department reports reflect service as a Corpsman and Navy Seal, to include training and service as a parachutist and scuba diver.  See eg. DD Form 214.  There is also official service department documentation of the receipt of the Kuwait Liberation medals (Kuwait and Saudi Arabia), the Global War on Terrorism Service Medal, and the Combat Action Ribbon.  As combat service is thus confirmed by official service department record, the Veteran is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  

The service treatment reports (STRs), to include the reports from the June 2006 medical assessment completed prior to separation from service, do not contain any reference to tinnitus.  Within approximately two years after separation from service in July 2008, the Veteran filed a claim for service connection for tinnitus.  In his substantive appeal filed in September 2009, the Veteran reported that his tinnitus first occurred while shooting in 1989 without hearing protection, and that this condition had not stopped in 20 years.  He also attributed tinnitus to in service exposure to high pressure atmospheric conditions, "extremely loud" aircraft noise, and demolitions during which he had no hearing protection.  

In a March 2011 statement, the Veteran referenced in service exposure to hyperbaric/undersea environments and "rapid deceleration in excess of 14G forces" as a cause of tinnitus and, by way of explanation for the lack of treatment for tinnitus in the STRs, noted that the nature of his duties, to include as a combat/demolition diver and "Reconnaissance Man," necessitated self treatment or treatment "locally."  In this regard, the Veteran's representative noted in his December 2012 presentation to the Board that as both a Navy Seal and corpsman, the Veteran would have self treated himself during service.  

At a November 2008 VA audiology examination, the Veteran reported a history or tinnitus in his right ear since 1988 as a result of an incident in which he was riding in a vehicle in service that involved a weapon being fired.  He also at this examination attributed tinnitus to exposure to aircraft, weapons, and demolition while in service.  Following the examination, the diagnoses included (as reported by the Veteran) constant tinnitus in the right ear.  

Applying the pertinent criteria to the facts set forth above, the Board emphasizes that lay evidence may establish the existence of a current disorder capable of lay observation, to specifically include tinnitus as found the Court.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, the Veteran is competent to assert that he has had problems with tinnitus during and since service, and the Board finds these assertions to be credible given the nature of his service as reflected by official service department reports and the fact that that they were made within a relatively short time after service.  Davidson, supra.  As indicated, the Veteran is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b), and the Board accepts his accounts of exposure to noise trauma in service with resultant tinnitus to service given the nature of his combat service.  See 38 U.S.C.A. § 1154(b).  Accordingly, the Board concludes that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from tinnitus from service to the present time, and that service connection for tinnitus may thus be granted.  All reasonable doubt in making this determination has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 Gilbert, supra.

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with respect to the claim for service connection for tinnitus since there is no detriment to the Veteran with respect to this claim as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran in connection with this claim is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in September 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection herein. 


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

To assist in the adjudication of the Veteran's claim for service connection for a left knee disability, the Veteran was afforded a VA examination in May 2011 that resulted in an impression of bilateral patellofemoral syndrome.  The examiner found that the right knee disability shown at that time was at least as likely as not related to documented in service knee treatment but that "as there is no documentation of any left knee complaints [i]n service," the left knee disability shown that time was less likely than not related to military service.  

The Court has found that an examination is inadequate where the examiner, as with respect to the opinion with respect to the left knee set forth above, relies on the absence of evidence of disability in the STRs to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Moreover, the May 2011 opinion is also inadequate because (as set forth in the medical history recorded following this opinion) the STRs do in fact reflect treatment for left knee complaints, to include on November 16, 1998, December 1, 1998, and December 14, 1998.  See Reonal v. Brown, 5 Vet. App. 458 (1993)(a medical opinion based on an inaccurate factual premise has no probative value).  

In light of the facts and precedent as set forth above, and the fact that the Veteran is competent to assert that he has had left knee problems since service to include as a result of parachute jumps therein (with no reason to question the credibility of these assertions), the Board finds that another medical opinion as to whether the Veteran has a left knee disability that is related to service is necessary in to fulfill the duty to assist.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination that assess the nature and etiology of any current left knee disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner must record a complete history of how any injury or symptom involving the left knee began.

The examiner is requested to review all pertinent records associated with the claims file.  After the claims file is reviewed, the examiner should offer an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran has a left knee disability that is causally or etiologically related to the Veteran's service, to include parachute jumps therein. 

In rendering this opinion, the examiner is to consider the Veteran's complaints of continuity of appropriate symptomatology from service until the present time, and not rely on, should it be determined that a left knee disability is not shown in the STRs, the  lack of any in-service documentation of a left knee disability.  See Dalton, supra.   

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

The opinion should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims file must be provided to the  examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

2  After completion of the above, the RO should review the expanded claims file and determine whether the claim for service connection for a left knee disability may be granted.  If this claim is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


